Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00553-CV

    IN RE James Clinton COYLE, Janice Presley Coyle a/k/a Janice Presley and Cody Presley

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 4, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 19, 2019, relators filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 17-12-24620-CV, styled Coyle Family Farm, Inc., et al. v. James Clinton
Coyle, et al., pending in the 38th Judicial District Court, Medina County, Texas, the Honorable H. Paul Canales
presiding.